Case 3:20-cv-00056-MMH-PDB Document 47 Filed 12/04/20 Page 1 of 5 PageID 287




                            United States District Court
                             Middle District of Florida
                               Jacksonville Division

ELIZABETH MARY STRANGE-GAINES,

             Plaintiff,

v.                                                         NO. 3:20-cv-56-J-34PDB

CITY OF JACKSONVILLE, LABOR DIVISION, ETC.,

            Defendants.
______________________________________________________________________________

                                      Order

      The Court conducted a telephone conference on November 23, 2020. Doc. 46.
Based on the discussions on the record, the Court orders the following actions.

      1.     The order to show cause, Doc. 38, is discharged.

      2.     The amended motion to compel, Doc. 32, is denied without
             prejudice.

      3.     The case management and scheduling order, Doc. 22, is vacated.

      4.     The defendants’ motion to dismiss, Doc. 24, is granted to the
             extent the plaintiff must file an amended complaint that comports
             with the pleading standards, set forth below.

      5.     The plaintiff must file the amended complaint by December 21,
             2020. The defendants must respond to the amended complaint by
             January 15, 2021.

      6.     The plaintiff’s motion for summary judgment, Doc. 26, is denied
             without prejudice as premature.

      7.     To set new case management deadlines and dates, including a day
             to conduct a mediation or settlement conference, the undersigned
             will conduct a preliminary pretrial telephone conference on
             January 25, 2021, at 10:00 a.m. Participants should call (888)
             684-8852 at least five minutes before the start time. The access
Case 3:20-cv-00056-MMH-PDB Document 47 Filed 12/04/20 Page 2 of 5 PageID 288




              code is 1103539; the security code is 0004. In the meantime, the
              parties must not conduct discovery.

       8.     The plaintiff must sign each filing, must include a memorandum
              of law and a certificate under Local Rule 3.01(g) within each
              motion she files (except a motion for injunctive relief, for
              judgment on the pleadings, or for summary judgment), must
              double-space, must include in motions and responses only facts
              and arguments pertinent to the issue raised by the motion, and
              must otherwise follow the Federal Rules of Civil Procedure and
              the Local Rules.

                                  Pleading Standards

       A complaint must contain: (1) “a short and plain statement of the grounds for
the court’s jurisdiction”; (2) “a short and plain statement of the claim showing that
the [plaintiff] is entitled to relief”; and (3) “a demand for the relief sought, which may
include relief in the alternative or different types of relief.” Fed. R. Civ. P. 8(a). A
party must state claims in numbered paragraphs, “each limited as far as practicable
to a single set of circumstances.” Fed. R. Civ. P. 10(b). And if “doing so would promote
clarity, each claim founded on a separate transaction or occurrence … must be stated
in a separate count[.]” Fed. R. Civ. P. 10(b).

       The United States Supreme Court explained the pleading standard in Ashcroft
v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).

       The pleading standard does not require detailed factual allegations but
requires    “more    than    an    unadorned,     the-defendant-unlawfully-harmed-me
accusation.” Iqbal, 556 U.S. at 678. Labels, conclusions, formulaic recitations of the
elements, and “naked” assertions are insufficient. Id. The rule “does not unlock the
doors of discovery for a plaintiff armed with nothing more than conclusions.” Id. at
678–79.

       To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to “state a claim to relief that is plausible on its face.” Id. at


                                             2
Case 3:20-cv-00056-MMH-PDB Document 47 Filed 12/04/20 Page 3 of 5 PageID 289




678 (quoted authority omitted). A claim is plausible on its face if “the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Id. Plausibility differs from
probability, “but it asks for more than a sheer possibility that a defendant has acted
unlawfully.” Id.

      If the pleaded facts are “merely consistent with” liability, the complaint “stops
short of the line between possibility and plausibility of entitlement to relief.”
Twombly, 550 U.S. at 557 (internal quotation marks omitted). Stated another way,
“[W]here the well-pleaded facts do not permit the court to infer more than the mere
possibility of misconduct, the complaint has alleged—but it has not shown—that the
pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (internal quotation marks
omitted).

      When applying the plausibility standard, a court should undertake a “two-
pronged approach.” Id. First, the court should identify and disregard legal conclusions
not entitled to the assumption of truth. Id. Second, the court should identify and
assume the truth of well-pleaded factual allegations and “determine whether they
plausibly give rise to an entitlement to relief.” Id. An example of a legal conclusion is,
“the defendant was negligent.” An example of a factual allegation is, “the defendant
was driving 90 m.p.h. on a road with a speed limit of 45 m.p.h.”

      The pleading standard should not be confused with the evidentiary standard;
detailing all evidence in a pleading or attaching evidence to a pleading could run afoul
of the “short and plain statement” requirement. Presenting arguments and all
evidence in a complaint is improper.

      A complaint must clearly identify each claim, the person against whom the
claim is brought, and the factual allegations that support the claim. The complaint
may not be a “shotgun” pleading. The Eleventh Circuit has explained:




                                            3
Case 3:20-cv-00056-MMH-PDB Document 47 Filed 12/04/20 Page 4 of 5 PageID 290




      Though the groupings cannot be too finely drawn, we have identified four
      rough types or categories of shotgun pleadings. The most common type—by a
      long shot—is a complaint containing multiple counts where each count adopts
      the allegations of all preceding counts, causing each successive count to carry
      all that came before and the last count to be a combination of the entire
      complaint. The next most common type … is a complaint that does not commit
      the mortal sin of re-alleging all preceding counts but is guilty of the venial sin
      of being replete with conclusory, vague, and immaterial facts not obviously
      connected to any particular cause of action. The third type of shotgun pleading
      is one that commits the sin of not separating into a different count each cause
      of action or claim for relief. Fourth, and finally, there is the relatively rare sin
      of asserting multiple claims against multiple defendants without specifying
      which of the defendants are responsible for which acts or omissions, or which
      of the defendants the claim is brought against.

Weiland v. Palm Beach Cty. Sheriff's Office, 792 F.3d 1313, 1321–23 (11th Cir. 2015).
“The unifying characteristic of all types of shotgun pleadings is that they fail to one
degree or another, and in one way or another, to give the defendants adequate notice
of the claims against them and the grounds upon which each claim rest.” Id. at 1323.

                             Legal Information Program

      The Jacksonville Chapter of the Federal Bar Association operates a Legal
Information Program on Tuesdays from 11:00 a.m. to 12:30 p.m. Due to the
Coronavirus pandemic, the program is being held by telephone. The plaintiff may
contact the Clerk’s Office at (904) 549-1900 to schedule an appointment.

                    Revised Local Rules to Take Effect in 2021

      The Court’s revised Local Rules take effect on January 1, 2021, and are on the
Court’s   website:     https://www.flmd.uscourts.gov/sites/flmd/files/documents/flmd-
order-adopting-flmd-local-rules-eff.-january-1-2021-8-20-mc-100-t-23.pdf.

      Ordered in Jacksonville, Florida on December 4, 2020.




                                               4
Case 3:20-cv-00056-MMH-PDB Document 47 Filed 12/04/20 Page 5 of 5 PageID 291




c:    Counsel of Record

      Elizabeth Mary Strange-Gaines
      1313 Sydney Place
      Jacksonville, FL 32205




                                      5
